Title: To Thomas Jefferson from Charles Simms, 1 June 1807
From: Simms, Charles
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexandria June 1st. 1807
                        
                        I had the honor of receiving your note of the 29th. Ulto. on saturday last. the day preceding the Schooner
                            Ann Capt. Jackson from Baltimore landed a few articles at this Port, and proceeded with the rest of her Cargo to George
                            Town. I am informd by one of the Officers of the Port that she had some wine on board, probably it may have been the wine
                            you expected from Baltimore, should any arrive here consigned to me particular care shall be taken of it.
                        I avail myself of this opportunity to make my grateful acknowledgements to you for your conduct to me, and to
                            assure you that it will always give me pleasure to render you every service in my power 
                  I have the honor to be most
                            respectfully Sir Your obed. Servt
                        
                            Ch: Simms
                            
                        
                    